Mr. Presiding Justice Dibell delivered the opinion of the court. Under the pleadings it was essential plaintiff should prove not only that Cronin was a servant' of defendant, but also that he was acting in the line'of his duty to defendant and within the scope of his employment by defendant. C., R. I. & P. Ry. Co. v. Brackman, — Ill. App. — opinion filed this day. We find no evidence in this record to establish this necessary part of plaintiff’s case. Cronin was not attempting to prevent plaintiff and his companions from getting on a train of the Illinois Central Railroad Company. He was , assisting the trainmen of the “ Big Four ” railroad in keeping the men from stealing a ride on a “ Big Four ” passenger train. There, is no proof to show why said train was on or at the Illinois Central tracks, nor that the Illinois Central ■ Railroad Company had any duty to perform with reference to said passenger train. If the Illinois Central Railroad Company had no duty to perform concerning said “ Big Four ” train Cronin could not have been acting in the course of his employment by the Illinois Central Railroad Company in what he did. So far as this record shows Cronin was voluntarily assisting the trainmen of another railroad, and not performing any duty he owed his own company or which his own company owed the “ Big Four ” company. In this necessary particular, therefore, the proof does not support the declaration, and it does not show that the Illinois Central Railroad Company is responsible for what Cronin did. The judgment must therefore be reversed and the cause remanded for a new trial.